IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHERMAN SOLOMON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2319

MS. GENA KADY, MR. BILL
BOSCO, and KEEFE
COMMISSARY NETWORK,
L.L.C.,

     Respondents.
___________________________/

Opinion filed August 5, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Sherman Solomon, pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

      The petition for mandamus is denied. See Moore v. Correctional Medical

Services, 817 So. 2d 963, 964 (Fla. 1st DCA 2002).

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.